MORRIS, Judge.
Vladimir Cherenfant appeals the revocation of his sex offender probation for the offense of lewd and lascivious battery. We affirm the revocation of his probation without comment but remand for the trial court to strike the violation of condition fourteen from the order of revocation because the trial court orally found that this violation had not been proven. See Senat v. State, 62 So.3d 1236 (Fla. 2d DCA 2011).
Affirmed; remanded with directions.
ALTENBERND and KHOUZAM, JJ., Concur.